Exhibit 10.1



 
ESCROW AGREEMENT
 
THIS AGREEMENT is made effective the 2nd day of November, 2009.
 


 
BETWEEN:
 
INSIGHTFULMIND LEARNING INC., a company incorporated under the laws of Canada
and having registered office at 1600 – 609 Granville Street, Vancouver, British
Columbia, V7Y 1C3
 
(hereinafter called the "Company")
 
AND:
 
MARK BURGERT, an individual, having a place of residence at 14446 North Bluff
Road, White Rock, British Columbia, V4B 3C8
 
(hereinafter called "MB")
 
AND:
 
JEFFERSON THACHUK, an individual, having a place of residence at 1120 Martin
Street, White Rock, British Columbia, V4B 3V7
 
(hereinafter called "JT")
 


 
WHEREAS:
 
A.                    The parties hereto are, together with others, parties to a
share purchase agreement (the "Purchase Agreement") made effective the 10th day
of August, 2009, pursuant to which the Company is to acquire all of the issued
and outstanding share capital of Coronus Energy Corp. ("Coronus");
 
B.                    Pursuant to the terms of the Purchase Agreement, upon
completion of the Acquisition and the Transfer (each as defined in the Purchase
Agreement):
 
    (a)  
MB is required to enter into an escrow agreement pursuant to which (i) the
1,000,000 common shares of the Company acquired by him as a result of the
Acquisition, (ii) the 1,012,500 common shares acquired by him as a result of the
Transfer, and (iii) the 250,000 common shares of the Company currently held by
him, will be escrowed (collectively, the "MB Shares"); and

 
    (b)  
JT is required to enter into an escrow agreement pursuant to which the balance
of 2,262,500 common shares of the Company held by him, after giving effect to
the Transfer, will be escrowed (the "JT Shares");

 

--------------------------------------------------------------------------------


-2-
 
C.      This Agreement is intended to be the escrow agreement and to give effect
to and govern the escrow set out in Recital B hereto;
 
 
 
NOW THEREFORE, this Agreement witness that for good and valuable consideration,
the receipt and sufficiency of which is acknowledged, the parties agree as
follows:
 
ARTICLE 1
 
INTERPRETATION
 
1.1            Number, gender, persons.  Words importing the singular number
shall include the plural, and vice versa; words importing gender shall include
the other gender; words importing individuals shall include corporations,
societies, partnerships, proprietorships, trusts and other legal constructs and
entities, and vice versa; and words importing any particular form of legal
construct or entity shall include all other forms of legal constructs and
entities interchangeably.
 
1.2         Time and currency.  Unless otherwise expressly stated, all
references to time are references to Pacific Time, and all references to
currency are references to lawful currency of the United States.
 
1.3                  Headings.  The use of headings in this Agreement and the
schedules hereto are solely for ease of reference and shall not affect the
interpretation or the construction of any provision hereof.
 
1.4                  References.  Unless otherwise stated, a reference to an
Article, Section or other organizational division shall refer to the respective
Article, Section or other organizational division of this Agreement.
 
ARTICLE 2
 
ESCROW
 
2.1                  Condition Precedent.  This Agreement and the parties'
rights and obligations hereunder shall be subject to the completion of both the
Acquisition and the Transfer (both as defined in the Purchase Agreement).
 
2.2                  Delivery into Escrow.  Upon completion of both the
Acquisition and the Transfer:
 
   (a)  
MB shall immediately deliver to the Company or its designated escrow agent,
certificates representing the MB Shares; and

 
   (b)  
JT shall immediately deliver to the Company or its designated escrow agent,
certificates representing the JT Shares,

 
to be held in escrow pursuant to the terms hereof until released pursuant to
Article 3 hereof.  For greater certainty, each of MB and JT (collectively, the
"Escrowed Persons") irrevocably directs the Company or its designated agent to
retain their respective MB Shares and the JT Shares (collectively, the "Escrowed
Shares") pursuant to the terms of this Agreement.
 
2.3                  Effect of Escrow.  Except as specifically provided herein,
no Escrowed Person shall sell, assign, transfer, encumber or otherwise dispose
of or deal with, in any manner whatsoever, any of the Escrowed Shares or any
beneficial ownership thereof or any interest therein, or otherwise agree to or
permit any of the foregoing, unless, until and to the extent that such Escrowed
Shares are released from escrow pursuant to Article 3 hereof.
 

--------------------------------------------------------------------------------


-3-
 
2.4                  Corporate Enforcement of Escrow.  Except as specifically
provided herein, the Company shall not accept or acknowledge any sale,
assignment, transfer, encumbrance or other disposition of or dealing with any of
the Escrowed Shares, or any beneficial ownership thereof or any interest
therein, unless, until and to the extent that such Escrowed Shares are released
from escrow pursuant to the terms hereof, including but not limited to any
declaration of trust or any other documents or acts evidencing any change in
legal or beneficial ownership of or any interest in the Escrowed Shares.
 
2.5                  Other Shareholder Rights.  The Escrowed Persons waive no
other shareholder rights or privileges attached to the Escrowed Shares, except
as required by section 2.4 herein.  For greater certainty, the Escrowed Persons
may exercise all voting rights attached to the Escrowed Shares and are entitled
to receive all dividends and other distributions on the Escrowed Shares if, as
and when declared.
 
2.6                  Death of Escrowed Person.  Upon the death of an Escrowed
Person, his respective Escrowed Shares remaining in escrow may be transferred to
the persons legally entitled thereto, but such Escrowed Shares shall remain in
escrow pursuant to the terms hereof until released from escrow pursuant to
Article 3 hereof.  For greater certainty, each recipient of Escrowed Shares
shall thereafter be an Escrowed Person bound by the provisions hereof.
 
2.7                  Termination.  This Agreement shall automatically terminate
upon the release from escrow pursuant to the terms hereof of all Escrowed
Shares.  This Agreement and the rights and obligations of the parties hereto
shall not otherwise be terminated without the express written consent of all the
parties hereto.
 
ARTICLE 3
 
RELEASE FROM ESCROW
 
3.1                  Release from Escrow.  As soon as practicable after the end
of each calendar quarter (being a three month period ending on March 31, June
30, September 30 and December 31), the Company shall determine the consolidated
revenue earned by it in said calendar quarter, and upon such determination shall
immediately release from escrow hereunder:
 
   (a)  
one MB Share to the account of MB; and

 
   (b)  
one JT Share to the account of JT,

 
for each $1.00 in consolidated revenue earned by the Company in said calendar
quarter.  For greater certainty, in the event that the MB Shares (or JT Shares)
in escrow are held by more than one person, the Escrowed Shares released to the
account of MB or JT, as the case may be, shall be released on a pro-rata basis
amongst the subsequent holders of the MB Shares or JT Shares in escrow, as the
case may be.
 
3.2                  Capital Adjustments.  If at any time during the Term of
this Agreement, there shall be a reclassification of the Issuer's common shares,
a change in the Issuer's common shares into other shares or securities, a
subdivision or consolidation of the Issuer's common shares into a greater or
lesser number of common shares, or any other capital reorganization, the
respective number of MB Shares and JT Shares releasable pursuant to section 3.1
shall be adjusted proportionately
 
ARTICLE 4
 
ESCROW AGENT
 
4.1                  Escrow Agent.  The Company shall be entitled, but shall not
be required, to appoint an agent for the purpose of implementing and maintaining
the escrow provided for herein.  The parties hereto irrevocably and
unconditionally acknowledge and agree with each other that the person from time
to time implementing and maintaining the escrow provided for herein (the "Escrow
Agent"), whether it be the Company or another appointed by it, shall have the
following rights and protections:
 

--------------------------------------------------------------------------------


-4-
 
   (a)  
The Escrow Agent shall not have any duties or responsibilities except those set
forth in this Agreement.  The Escrow Agent is not a party to, and is not bound
by, any provisions which may be evidenced by, or arise out of, any agreement or
understanding related to the Escrowed Shares or the escrow thereof other than as
herein set forth.

 
   (b)  
The Escrow Agent is not a registrar or transfer agent for any shares, options or
other securities in the capital of the Company and has no obligation to inquire
about the issuance of, ownership of or title to any such securities.

 
   (c)  
The Escrow Agent acts hereunder as a depository only and is not responsible or
liable in any manner whatever for the genuineness, validity, correctness or
sufficiency of any instrument deposited with it, or for the form of execution of
any such instrument, or for the identity or authority or right of any person or
party executing such instrument.

 
   (d)  
The Escrow Agent shall not be responsible for or incur any liability for acting
on any signature, request, consent, waiver, receipt or other notice,
authorizations or documents believed by the Escrow Agent to be genuine, and the
Escrow Agent may, acting reasonably, assume that any person purporting to give
it any notice, authorization or document on behalf of any party in accordance
with the provisions of this Agreement has been duly authorized and has the right
to do so.

 
   (e)  
The Escrow Agent shall be entitled to rely on all documents provided to it
without further investigation or inquiry into the genuineness, validity,
correctness, sufficiency or reasonableness of such document.  The Escrow Agent
shall not be required to construe any contract or instrument deposited with it,
if any.

 
   (f)  
The Escrow Agent shall not be required to take notice of any default or to take
any action with respect to such default involving any expense or liability,
unless notice in writing of such default is formally given to the Escrow Agent
and unless it is indemnified, in a manner satisfactory to it, against such
expense or liability.

 
   (g)  
The Escrow Agent may, at its discretion, seek the advice of legal counsel in the
event of any question or dispute as to the construction of any of the provisions
hereof or its duties hereunder, and it shall incur no liability and shall be
entitled to act or refrain from acting in accordance with the advice or
instructions of such legal counsel.

 
   (h)  
The Escrow Agent shall not be answerable for the default or misconduct of any
agent or legal counsel employed or appointed by it if such agent or legal
counsel shall have been selected with reasonable care.

 
   (i)  
In the event of any disagreement between any of the parties to this Agreement,
or between them or any of them and any other person, resulting in demands or
adverse claims being made in connection with or for any asset involved herein or
affected hereby, the Escrow Agent shall be entitled, at its discretion, to
refuse to comply with any demands or claims on it, so long as such disagreement
shall continue, and in so refusing the Escrow Agent may make no delivery or
other disposition of any asset involved herein or affected hereby, and in so
doing the Escrow Agent shall not be or become liable in any way or to any party
or person for its failure or refusal to comply with such conflicting demands or
adverse claims, and it shall be entitled to continue to so refrain from acting
and to so refuse to act until the right of such party or person shall have
finally been adjudicated in a court assuming and having jurisdiction over the
assets involved herein or affected hereby, or all differences shall have been
resolved and the Escrow Agent shall have been notified thereof in writing signed
by all parties thereto.

 

--------------------------------------------------------------------------------


-5-
 
   (j)  
The Escrow Agent shall be entitled to comply with and obey all judgments or
orders granted, made or issued by any court of the Province of British Columbia
whether the said court shall have jurisdiction to make such judgment or order or
not, and in the event that the Escrow Agent complies with or obeys any such
judgment or order of any such court, it shall not be liable to any of the
parties or to any other person by reason of it notwithstanding the fact that the
judgment or order may have been entered by a court not having jurisdiction to
grant the judgment or order, or the judgment or order is thereafter modified,
reversed, annulled, set aside or vacated.  In the event that the Escrow Agent is
made a party to any such action or proceeding affecting the Escrowed Shares, it
shall be entitled to receive from the Company or any other parties payment of
any reasonable legal fees it may be required to incur, whether the solicitors
were retained by it on a regular basis or are employed for the purpose of such
action or proceeding only, and any other expense which it may have incurred or
become liable to pay because of the deposit with it of the Escrowed Shares, and
the Company agrees to jointly and severally with any other parties pay to the
Escrow Agent on demand all such fees and expenses incurred by it and any costs
or other amounts that may be imposed on it in any judgment or order granted as
stated in this Agreement.

 
   (k)  
The Escrow Agent shall not be responsible for any act or failure to act on its
part except in the case of its own wilful default or gross negligence.  The
Escrow Agent shall be automatically released from all responsibility and
liability under this Agreement on the Escrow Agent's delivery of the Escrowed
Shares in accordance with the provisions of this Agreement.

 
   (l)  
The Escrowed Persons and the Company agree to jointly and severally indemnify
and hold harmless the Escrow Agent for any claims, losses, damages, costs and
expenses, including any fees, disbursements and out-of-pocket expenses of any
agent or legal counsel retained by the Escrow Agent, related to the performance
of its obligations hereunder.

 
   (m)  
Notwithstanding anything to the contrary, the Escrow Agent shall have no duty to
determine the performance or non-performance of any term or condition of any
contract or agreement between the parties, including this Agreement, and the
duties and responsibilities of the Escrow Agent are limited to those
specifically stated in this Agreement.

 
4.2                  For greater certainty, upon the Company's appointment from
time to time of another as Escrow Agent, the parties hereto irrevocably and
unconditionally acknowledge and agree with each other and said Escrow Agent (who
shall be deemed to be a party to this Agreement) that the Company's rights and
protections as Escrow Agent hereunder are assigned to said Escrow Agent without
further act or notice.
 
ARTICLE 5
 
ESCROWED PERSONS' REPRESENTATIONS AND WARRANTIES
 
5.1                  Escrowed Persons' representations and warranties.  Each
Escrowed Person represents and warrants to the Company that:
 
   (a)  
the Escrowed Person has not sold, assigned, transferred, encumbered or otherwise
disposed of or dealt with, directly or indirectly, in any manner whatsoever, any
of his respective Escrowed Shares or any beneficial ownership thereof or any
interest therein, or otherwise agreed to or permitted any of the foregoing,

 

--------------------------------------------------------------------------------


-6-
 
   (b)  
no person has any option, agreement or other right or privilege to acquire any
of the Escrowed Person's respective Escrowed Shares or any interest therein;

 
   (c)  
the Escrowed Person has the full power and authority and lawful right, and in
the case of a corporation or other legal construct or entity, has taken all such
corporate and other action and received all such authorizations as are necessary
or advisable, to enter into and to perform its obligations under this Agreement;
and

 
   (d)  
this Agreement has been duly and validly executed and delivered by the Escrowed
Person and is binding upon and enforceable against it in accordance with its
terms.

 
ARTICLE 6
 
GENERAL
 
6.1                  Notices.  All notices and communications required or
permitted to be given hereunder shall be in writing and shall be personally
delivered or sent by facsimile (with confirmed receipt) or prepaid mail to the
recipient at its respective address indicated on the face page hereof.  Such
shall be deemed to be validly given and received: (i) if personally delivered or
sent by facsimile transmission (with confirmed receipt), on the date of delivery
or transmission if delivered or transmitted during normal business hours and on
the next business day following the date of delivery or transmission if
delivered or transmitted after normal business hours; and (ii) if sent by
prepaid mail, on the date which is five (5) business days after the date of
mailing excluding all days in which postal service is disrupted.  Either party
may from time to time change its address by notice to the other in accordance
with this section.
 
6.2                  Entire agreement and Amendment.  This Agreement sets forth
the entire agreement between the parties with respect to the subject matter
hereof and supersedes all prior communications, understandings and agreements
between the parties or any of them with respect to the subject matter
hereof.  This Agreement may only be amended by instrument in writing signed by
the parties hereto, including as applicable the Escrow Agent in respect of any
amendment to Article 4.
 
6.3                  Further Assurances.  Each party hereto agrees to execute
and deliver, or cause to be executed and delivered, such further instruments and
assurances, and to do such further acts and things, as may be necessary or
desirable to give effect to this Agreement.
 
6.4                  Assignment and enurement.  This Agreement is personal in
nature and shall not be assigned or otherwise transferred, in whole or in part,
without the express written consent of the parties hereto.  This Agreement shall
enure to the benefit of and be binding on the parties and their respective
executors, heirs, administrators, successors and permitted assigns.
 
6.5                  Governing law.  This Agreement and the rights and
obligations and relations of the parties shall be governed by and construed in
accordance with the laws of the Province of British Columbia and the federal
laws of Canada applicable therein.  The parties agree that the courts of British
Columbia shall have sole jurisdiction to entertain any action or other legal
proceedings based on any provisions of this Agreement, and the parties agree to
attorn to the jurisdiction of such courts.
 
6.6                  Construction.  This Agreement has been negotiated and
approved by the parties hereto and, notwithstanding any rule or maxim of
construction to the contrary, any ambiguity or uncertainty will not be construed
against any party hereto by reason of the authorship thereof.
 
6.7                  Counterparts and delivery.  This Agreement may be executed
in counterparts and delivered by facsimile, and such counterparts and facsimiles
when howsoever signed or delivered shall be deemed to be originally executed
documents and together constitute one and the same executed instrument bearing
the date set forth above notwithstanding the date of actual execution.
 

--------------------------------------------------------------------------------


-7-
 
6.8                  Time.  Time shall be of the essence hereof.
 
IN WITNESS WHEREOF the parties have executed this Agreement as of the date first
above written.
 
 
INSIGHTFULMIND LEARNING INC.
 
 
Per:   DAVID HOLMES
        Authorized Signatory, David Holmes, Director
 
 
 

Signed by MARK BURGERT  )     in the presence of:  )        )     Jefferson
Thachuk  )     Print Name   )    
JEFFERSON THACHUK
 ) MARK BURGERT   Signature   ) MARK BURGERT  
 
1120 Martin St. White Rock, B.C.
 )     Address   )    
 
Businessman
 )     Occupation   )                    
Signed by JEFFERSON THACHUK
in the presence of: 
 )    
 
Mark Burgert
 )     Print Name   )    
MARK BURGERT
 ) JEFFERSON THACHUK   Signature   ) JEFFERSON THACHUK  
 
14446 North Bluff Rd, White Rock, B.C.
 )     Address   )    
 
Businessman
 )     Occupation   )                                    

 


 


 
 

--------------------------------------------------------------------------------

 
